DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:  “In the parent case to this continuation application, seven documents were cited in combination. Yet only one of them even comes close with Applicant's invention/procedure. Hoberman described an iPad stereo viewing system for VR imagery. But it is significantly more complex and more costly to operate than that of the present invention. Hoberman was driven by specialized VR software and a touch screen. The present system, by sharp contrast, relies entirely on off-the-shelf components, put together and used in a new way. This invention makes comparative stereo aerial photo interpreting available to anyone with digital aerial photography and a few hundred dollars. The procedure allows for comfortable stereo viewing of digital imagery on a computer screen that is enormously SIMPLER than all of the systems described in the prior cited seven documents”, see pg. 5, line 16 through pg. 6, line 2 of the specification.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 14- 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find support in the specification which adequately describes the display monitor has a plurality of legs supports at least temporarily attached to its rear surface or the plurality of leg supports is separately height adjustable as recited in claims 3-4, and 14-15. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for delivering to the display”, “means for zooming and rotating”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid the structure, material or acts which perform “ the means for delivering to the display…” or the “means for zooming and rotating…” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 12, and 14 which recites, “… each lens stereoscope on its own stand made…” the term “its” renders the claim indefinite.          
Claims 2-11 and 13-17 are too rejected based on their claim dependency with respect to claims 1 and 12.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Claim 12 recites the limitation "said at least two lens stereoscopes" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-17 are too rejected based on their claim dependency. 

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 depends upon itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7, 9-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (U.S. Pub. No. 2010/0295927) in view of Cao et al., (U.S. Pub. No. 2019/028902) in view of USDA et al., (“United States Department of Agriculture Scanned Film Products Information Sheet”) and further in view of Cohen et al., (U.S. Pat. No. 4,932,753).
As per claim 1, Turner teaches a system for performing 3D aerial photograph interpretations on digitally supplied images, said system comprising: (i) a display monitor (display, fig. 1 el. 22) said display monitor configured to stand on a platform (fig. 1 el. 22; the examiner notes that display inherently has a resolution), (ii) means for delivering to the display monitor photographs of a target area (fig. 1 el. 20, 22, 24 [0026]), (iii) means for zooming in on said photographs and rotating said photographs to provide a split screen image of the target area on the display monitor (abstract, fig. 1 el. 20; fig. 5A-6, [0011]). Although, Turner teaches a lens stereoscope and resting directly on the display to observe and perform 3D interpretations of the target area (abstract, fig. 1 el. 24; fig. 6 el. 112; [0026], [0032];  the viewing 
However, Cao teaches the well-known concept of a display monitor having a resolution and pixel density of 300 or more pixel per inch ([0018], the display screen 120 may be a transparent an organic light emitting diode (OLED) display, or any other suitable display. In one implementation, the display screen 120 comprises various display properties such as resolution, display pixel density, display orientation and/or display aspect ratio), said display monitor configured to stand flat on a raised platform with all power and computer connections readily fitting under said raise platform (fig. 2A-2B, [0022]). 
Therefore, one of ordinary skill in the art would have been prompted to substitute the teachings of Cao with the display of Turner in order to provide the predictable results of displaying images as well as provide an improved display system with a desirable layout. 
Turner (modified by Cao) does not explicitly disclose delivering photographs of a target area in a scan resolution of at least about 7 microns; and each lens stereoscope on its own stand made from a plurality of leg supports.
However, USDA teaches delivering photographs of a target area in a scan resolution of at least about 7 microns (see, What pixel resolutions are available; “12.5 microns scans are the standard now”).

Turner (modified by Cao and USDA) does not explicitly disclose each lens stereoscope on its own stand made from a plurality of leg supports.
However, Cohen teaches the well-known concept and teaching of a lens stereoscope on its own stand made from a plurality of leg supports (see fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the known technique and teachings of Cohen with Turner (modified by Cao and USDA) for the benefit of providing predictable results of obtaining stereoscope views from aerial and satellite photographs. 
Turner (modified by Cao, USDA, and Cohen) does not explicitly disclose at least two lens stereoscopes spaced apart from each other resting directly on the display, as recited in the claim.
 However, however, legal precedent has established that the mere duplication of a part, where each part performs the same function is not a patentable distinction (MPEP 2144.04 [relevant portion]”). In addition, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to incorporate at least two lens stereoscopes for the benefit of allowing additional users to perform photo interpretations and  provide efficient photo interpretations with multiple photos. 
As per claim 2, Turner (modified by Cao, USDA and Cohen) as a whole teaches everything as claimed above, see claim 1. Although Turner discloses to deliver photographs to the display monitor (fig. 1), Turner does not explicitly disclose to deliver photographs in a scan resolution of at least about 12 microns.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of USDA with Turner (modified by Cao and Cohen) for the benefit of providing predictable results of supplying images captured with film for display as well as providing improved quality of resolution. 
As per claim 7, Turner (modified by Cao, USDA and Cohen) as a whole teaches everything as claimed above, see claim 1. In addition, Turner teaches wherein the photographs are in at least stereo-pairs of the target area (abstract, [0009], [0026]). 
As per claim 9, Turner (modified by Cao, USDA and Cohen) as a whole teaches everything as claimed above, see claim 1. In addition, Turner teaches wherein the photographs supplied to the display monitor are arranged vertically side-by-side ([0004], [0030-0031]).  
As per claim 10, Turner (modified by Cao, USDA and Cohen as a whole teaches everything as claimed above, see claim 1. In addition, Turner teaches wherein the photographs supplied to the display monitor are taken aerially over the target area in an overlapping sequence (see fig. 1-3 and [0004]).
As per claim 11, Turner (modified by Cao, USDA and Cohen as a whole teaches everything as claimed above, see claim 1. In addition, Turner teaches wherein the zooming and rotating means includes using a graphics editing software ([0011] and [0026]). 
As per claim 12, which is the corresponding method for performing 3D aerial interpretations of the system as recited in claim 1 with substantially the same claim as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here for common subject matter. In addition, Turner teaches means for zooming in on a common area in a plurality of digital photographs of the target area and rotating said digital photographs to provide vertically viewable, split screen images of the common 
However, Cohen teaches said one or more lens stereoscopes adapted to being manually spaced apart and position (fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the known technique and teachings of Cohen with Turner (modified by Cao and USDA) for the benefit of providing predictable results of obtaining stereoscope views from aerial and satellite photographs. 
Although Turner (modified by Cao, USDA, and Cohen) discloses a lens stereoscope positioned and resting directly on the display (fig. 1 el. 24), Turner does not explicitly disclose at least two lens stereoscopes resting on the display. 
However, however, legal precedent has established that the mere duplication of a part, where each part performs the same function is not a patentable distinction (MPEP 2144.04 [relevant 
As per claim 13, Turner (Cao, USDA and Cohen) as a whole teaches everything as claimed above, see claim 12. Turner does not explicitly disclose photographs in a scan resolution of at least about 12 microns. 
However, USDA teaches photographs in a scan resolution of at least about 12 microns (see pg. 1, What pixel resolutions are available? “the highest scanning resolution available, at 12. 5 microns produces a 2136 DPI image”, see table 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of USDA with Turner (modified by Cao, USDA, Cohen) for the benefit of providing predictable results of supplying images captured with film for display as well as providing improved quality of resolution. 
As per claim 17, Turner (modified by Cao, USDA and Cohen) as a whole teaches everything as claimed above, see claim 12. In addition, Turner teaches wherein the zooming and rotating means includes a graphics editing software ([0011] and [0026]).

Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (U.S. Pub. No. 2010/0295927) in view of Cao et al., (U.S. Pub. No. 2019/028902) in view of USDA et al., (“United States Department of Agriculture Scanned Filmed Products Information Sheet”) further in view of Cohen et al., (U.S. Pat. No. 4,932,753) and in further in view of Seo et al., (U.S. Pub. No. 2018/0184531).
claim 3, Turner (modified by Cao, USDA, and Cohen) as a whole teaches everything as claimed above, see claim 1. Turner does not explicitly disclose the display monitor has a plurality of leg supports at least temporality attached to its rear surface. 
However, Cao teaches wherein the display monitor has a plurality of leg supports attached to its rear surface (see fig. 2A-2B). 
Therefore, one of ordinary skill in the art would have been prompted to substitute the teachings of Cao with the display of Turner (modified by USDA and Cohen) in order to provide the predictable results of displaying images as well as provide an improved display system with a desirable layout. 
Turner (modified by Cao, USDA and Cohen) does not explicitly disclose wherein the leg supports at least temporarily attached to its rear surface. 
However, Seo teaches wherein the leg supports at least temporarily attached to its rear surface (see fig. 8A-8B, [0105]). 
Therefore, it would have been obvious to substitute the teachings of Seo with Turner (modified by Cao, USDA and Cohen) for the benefit of providing predictable results of supporting display as well as provide improved display. 
As per claim 4, Turner (modified by Cao, USDA, Cohen and Seo) as a whole teaches everything as claimed above, see claim 4 Turner does not explicitly disclose wherein each of the legs of the plurality of leg supports is separately height adjustable.
However, Seo teaches wherein each of the legs of the plurality of leg supports is separately height adjustable (fig. 9A-9C, [0117]). 
Therefore, it would have been obvious to substitute the teachings of Seo with Turner (modified by Cao, USDA and Cohen) for the benefit of providing predictable results of supporting display as well as provide improved display along with improved user interactions with display.
claim 14, Turner (modified by Cao, USDA, and Cohen) as a whole teaches everything as claimed above, see claim 12. Although Turner teaches the display monitor (fig. 1 el. 22), Turner does not explicitly disclose the display monitor has a plurality of leg supports at least temporality attached to its rear surface. 
However, Cao teaches wherein the display monitor has a plurality of leg supports attached to its rear surface (see fig. 2A-2B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cao with Turner (modified by USDA and Cohen) for the benefit of providing predictable results of displaying images as well as provide an improved display system with a desirable layout.
Turner (modified by Cao, USDA and Cohen) does not explicitly disclose wherein the leg supports at least temporarily attached to its rear surface. 
However, Seo teaches wherein the leg supports at least temporarily attached to its rear surface (see fig. 8A-8B, [0105]). 
Therefore, it would have been obvious to substitute the teachings of Seo with Turner (modified by Cao, USDA and Cohen) for the benefit of providing predictable results of supporting display as well as provide improved display. 
As per claim 15, Turner (modified by Cao, USDA, Cohen and Seo) as a whole teaches everything as claimed above, see claim 14.Turner does not explicitly disclose wherein each of the legs of the plurality of leg supports is separately height adjustable.
However, Seo teaches wherein each of the legs of the plurality of leg supports is separately height adjustable (fig. 9A-9C, [0117]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the display of Seo with Turner (modified by Cao, USDA and . 

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (U.S. Pub. No. 2010/0295927) in view of Cao et al., (U.S. Pub. No. 2019/028902) in view of USDA et al., (“United States Department of Agricultural Scanned Film Products Information Sheet”) further in view of Cohen et al., (U.S. Pat. No. 4,932,753) and further in view of Weinberg et al., (U.S. Pub. No. 2013/0048801).
As per claim 5, Turner (modified by Cao, USDA, and Cohen) as a whole teaches everything as claimed above, see claim 1. Although Turner (modified by Cao, USDA, and Cohen) discloses a bottom of the lens stereoscope (see Cohen, fig. 1), Turner does not explicitly disclose wherein a bottom to each of the plurality of leg supports of the at least two lens stereoscopes is covered with tape or felt to prevent the leg bottoms from scratching the display monitor while using the at least two lens stereoscopes to perform 3D interpretations of the target area.
However, Weinberg teaches the known concept and technique of a plurality of legs covered with tape or felt ([0051]). Therefore, substituting the teachings of Weinberg, where disclosed is to use felt pad on each support leg with the teachings of Turner (modified by Cao, USDA and Cohen), where disclosed is a stereoscope with a plurality of legs for stereo viewing on a display, now discloses a stereoscope with a plurality of legs with felt pads, which reads upon the claimed limitation.  
One of ordinary skill in the art would have been prompted to substitute the teachings of Weinberg with Turner (modified by Cao, USDA and Cohen) for the benefit of providing improved stereoscope as well providing predictable results of providing improved stand which supports a device. 
As per claim 16, Turner (modified by Cao, USDA, and Cohen) as a whole teaches everything as claimed above, see claim 14. Although Turner (modified by Cao, USDA, and Cohen) discloses a bottom of 
However, Weinberg teaches the known concept and technique of a plurality of legs covered with tape or felt ([0051]). Therefore, substituting the teachings of Weinberg, where disclosed is to use felt pad on each support leg with the teachings of Turner (modified by Cao, USDA and Cohen), where disclosed is a stereoscope with a plurality of legs for stereo viewing on a display, now discloses a stereoscope with a plurality of legs with felt pads, which reads upon the claimed limitation.  
One of ordinary skill in the art would have been prompted to substitute the teachings of Weinberg with Turner (modified by Cao, USDA and Cohen) for the benefit of providing improved stereoscope as well providing predictable results of providing improved stand which supports a device. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (U.S. Pub. No. 2010/0295927) in view of Cao et al., (U.S. Pub. No. 2019/028902) in view of USDA et al., (“United States  Department of Agriculture Scanned Film Products Information Sheet”) further in view of Cohen et al., (U.S. Pat. No. 4,932,753) and in further view of Kuo et al., (U.S. Pat. No. 5,596,494).
As per claim 6, Tuner (modified by Cao, USDA and Cohen) as a whole teaches everything as claimed above, see claim 1. Turner does not explicitly disclose wherein the photographs are supplied to the display are from original negatives.
However, Kuo teaches the known concept wherein the photographs are supplied from original negatives (col. 1 lines 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kuo with Turner (modified by Cao, USDA and . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (U.S. Pub. No. 2010/0295927) in view of Cao et al., (U.S. Pub. No. 2019/028902) in view of USDA et al., (“United States of Agriculture Scanned Film Products Information Sheet”) in view of Cohen et al., (U.S. Pat. No. 4,932,753) and further in view of Raggam et al., (“Surface Mapping using Image Triplets”). 
As per claim 8, Turner (modified by Cao, USDA and Cohen) as a whole teaches everything as claimed above, see claim 7. Turner does not explicitly disclose wherein the photographs supplied to the display monitor are in stereo triplets of the target area. 
However, Raggam teaches wherein the photographs are in stereo triplets of the area (see at least pg. 522, “a multi-temporal SPT 1/2/4 image triplet acquired over a mountainous area”, pg. 553 Case Study 1: Spot 5 Image Triplet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Raggam with Turner (modified by Cao, USDA and Cohen) for the benefit of providing improved image quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoberman et al., (U.S. Pub. No. 2014/0267637, “Hybrid Stereoscopic Viewing Device”). 
Contact
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486